Citation Nr: 1222056	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-15 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected pulmonary tuberculosis, inactive, moderately advanced, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Joyner, Counsel






INTRODUCTION

The Veteran served on active duty from July 1954 to June 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied entitlement to the benefits sought on appeal.  The appellant appealed the decision to the Board, and the case was referred to the Board for appellate review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand:  To afford the Veteran a new VA examination.

The Veteran claims that he is entitled to a higher rating for his service-connected pulmonary tuberculosis, inactive, moderately advanced.  The Board notes that the Veteran most recently underwent a VA examination for this disability in August 2008.  His representative argues that a new VA examination be conducted in order to determine the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  As such, the Board finds that a remand is required in order to afford the Veteran a new VA examination.

Historically, the Board notes that the Veteran was initially service-connected for active, moderately advanced pulmonary tuberculosis and assigned a 100 percent rating in an August 1957 rating decision under Diagnostic Code 6702.  A February 1957 in-service clinical record cover sheet notes that the Veteran was diagnosed with active, moderately advanced pulmonary tuberculosis and tuberculosis of the larynx.  He was hospitalized and a May 1957 Medical Board Report notes that the Veteran would need prolonged hospitazlization.  On June 6, 1957, he was transferred to the VA Hospital in Cleveland for more treatment of pulmonary tuberculosis.  An August 1957 chest X-ray revealed streaked and mottled foci of infiltration extending from the apex maximally to the second anterior rib and interspace.  Compared to the June 1957 film there was a slight suggestion that there may be a slight diminution of disease, as well as coalescence of some of the foci.  A February 1958 discharge summary notes that current X-ray studies showed no evidence of cavitation in either lung.  The discharge diagnosis was inactive, moderately advanced pulmonary tuberculosis and history of tuberculous laryngitis.  

The schedular criteria in effect at that time provided for graduated ratings for tuberculosis after it was determined to be inactive.  Public Law 90-493 repealed section 356 of title 38, which provided graduated ratings for inactive tuberculosis.  However, the repealed section still applies in the case of any veteran who on August 18, 1968, was receiving or entitled to receive compensation for tuberculosis.  See 38 C.F.R. §§ 4.89, 4.96, 4.97 (2011). 

In this case, the Veteran's disability is evaluated under the schedular criteria for diseases of the lungs and pleura - tuberculosis, pertaining to ratings for pulmonary tuberculosis entitled on August 19, 1968.  Under Diagnostic Code 6722, moderately advanced, inactive pulmonary tuberculosis is to be evaluated based either upon the length of time since the active disease process, or upon the residual effects of the condition while active.  A 100 percent rating is warranted for active tuberculosis and for the two years following the date of inactivity.  Thereafter, for the next four years or up to six years after the date of inactivity, a 50 percent rating is warranted.  For the next five years, or to 11 years after the date of inactivity, a 30 percent rating will be granted.  A 30 percent rating is also warranted for the diagnosis of far-advanced lesions at any time while the disease process was active.  In cases where there were moderately advanced lesions during the active stage, or continued disability, emphysema, dyspnea on exertion or other impairment of health attributable to tuberculosis, a 20 percent rating will be warranted.  In all other cases, a noncompensable rating will be effectuated for inactive tuberculosis.  38 C.F.R. § 4.97, Diagnostic Code 6723 (although 38 C.F.R. § 4.97 was amended, effective October 7, 1996, the criteria for rating pulmonary tuberculosis where a veteran was entitled to compensation on August 19, 1968, were not changed). 

The Veteran's inactive, moderately advanced, pulmonary tuberculosis was shown to be inactive on VA examination in February 1958.  In a November 1958 letter, the Veteran was informed that because his condition was then inactive, his disability was assigned a 50 percent rating from February 7, 1960 to February 6, 1964, and 30 percent from February 1964 to February 6, 1969, and then noncompensable beginning on February 7, 1969.   

VA treatment records from October 2011 show that the Veteran is diagnosed with stage I adenocarcinoma of the lungs.  At the August 2008 VA examination, the Veteran complained of shortness of breath.  It was noted that the Veteran smoked one to one and a half packs of cigarettes a day from the age of 19 to age 70.  He quit smoking in 2003.  He uses inhalers on a regular basis, but still has a chronic, nonproductive cough.  The examiner stated that the last chest X-ray showed that the lungs were clear of infiltrates, but emphysematous changes and fibrocalcific disease were seen.  The Veteran's tuberculosis, which had both a pulmonary and laryngeal component, was fully controlled by 1958.  The examiner opined that the hyperinflation and emphysematous changes on chest X-ray, severe obstruction with reduced pulmonary function tests, and respiratory symptoms of dyspnea, cough, and sputum are due to the Veteran's chronic obstructive pulmonary disease, which is more likely than not related to the Veteran's long history of cigarette smoking and not his diagnosis of tuberculosis.  

The Board notes that the Veteran may be compensated only for service-connected disability, and the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  In this regard, although the August 2008 VA examiner opined that the Veteran's chronic obstructive pulmonary disease is more likely than not related to his long history of cigarette smoking and not to his tuberculosis, in May 2012, the Veteran, through his representative, submitted medical journal articles which show that pulmonary tuberculosis, in addition to cigarette smoking, is a known risk factor for developing chronic obstructive pulmonary disease.  Because this evidence was submitted subsequent to the August 2008 VA examination, the VA examiner was unable to discuss these journal articles in conjunction with the examination and therefore, did not consider them in formulating his opinion.  Thus, a critical question to be determined in connection with this appeal is whether the Veteran's current complaints of increased pulmonary symptomatology can be attributed in any degree to his service-connected moderately advanced, inactive pulmonary tuberculosis, or whether they are attributed to non-service connected pathology resulting from his history of smoking between at least one pack of cigarettes per day for at least 50 years.  As such, the Veteran's inferred claim for service connection for chronic obstructive pulmonary disease as secondary to his service-connected pulmonary tuberculosis, inactive, moderately advanced, is inextricably intertwined with the instant claim for an increased rating.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  Therefore, it must be addressed before the Board can adjudicate the issue currently on appeal.

Because the Board has determined that a medical examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

The Board also notes that the Veteran receives all of his treatment through VA.  The record contains VA treatment records up to October 2008 and then records from October 2011.  There are no VA treatment records from October 2008 to October 2011, nor are there any treatment records dating from October 2011 to the present.  As such, these VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

After the March 2009 statement of the case, additional evidence (the medical journal articles previously referred to) was received in May 2012, along with a waiver of initial consideration of such evidence by the RO.  Although the Veteran's representative did provide a waiver, because the claim is already being remanded for the reasons discussed above, such additional evidence can be reviewed in the first instance by the AOJ on remand. 

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain copies of all VA treatment records dating from October 2008 to the present, and associate them with the claims file.

2.  The Veteran should be scheduled for a VA pulmonary tuberculosis examination by a physician to determine the current nature of his inactive, moderately advanced pulmonary tuberculosis disability.  All indicated tests and studies are to be performed, to include pulmonary function testing.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examinations. 

After reviewing the record and examining the Veteran, the examiner is asked to respond to the following: 

(a)  Describe any objective evidence of lung damage, including any scarring, that can be attributed to service-connected inactive, moderately advanced pulmonary tuberculosis. 

(b)  Are any current pulmonary symptoms (including but not limited to emphysema, dyspnea on exertion or other impairment of health attributable to tuberculosis) attributable to the Veteran's inactive, moderately advanced pulmonary tuberculosis?  If so, please note such symptoms.  If not, please explain the medical basis for attributing the symptoms to a different etiology. 

(c)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current pulmonary disorder, specifically to include chronic obstructive pulmonary disease, was caused or aggravated (permanently worsened beyond normal progression) by the service-connected inactive, moderately advanced pulmonary tuberculosis.  If the examiner finds that a current pulmonary disorder is aggravated by the service connected inactive, moderately advanced pulmonary tuberculosis, he/she should quantify the degree of aggravation.  In rendering his/her opinion, the examiner must discuss the three medical journal articles submitted by the Veteran through his representative in May 2012.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]"38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the issue of entitlement to service connection for chronic obstructive pulmonary disease should be adjudicated and the issue of entitlement to an increased rating for pulmonary tuberculosis, inactive, moderately advanced, should be readjudicated by the RO on the basis of additional evidence.  If the increased rating claim is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


